Citation Nr: 0417147	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  04-16 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
service-connected post traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
May 1969.  According to his DD-214, the veteran received a 
Purple Heart Medal and Vietnam Service Medal with 1 star. 




In response to a May 9, 1995 claim, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, issued rating decisions in December 1996 wherein it 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for PTSD, and denied entitlement to service 
connection for PTSD on a de novo basis.

In March 1998 the Board of Veterans' Appeals (Board) 
determined that new and material evidence had been submitted 
to reopen a claim of entitlement to service connection for 
PTSD, and remanded the claim to the RO for further 
development and adjudication of the issue of entitlement to 
service connection for PTSD on a de novo basis.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in  Detroit, 
Michigan.  The RO granted the veteran's claim seeking 
entitlement to service connection for PTSD, and assigned a 30 
percent evaluation, effective May 9, 1995.  In July 2000, the 
veteran submitted a Notice of Disagreement (NOD) requesting a 
100 percent rating for his service-connected PTSD retroactive 
to May 13, 1969.  

In June 2001 the Board denied entitlement to an effective 
date, prior to May, 9, 1995 for a grant of service connection 
for PTSD, and remanded the claim of entitlement to an initial 
evaluation in excess of 30 percent for PTSD to the RO for 
further development and adjudicative action to include an 
addendum to a July 1999 psychiatric examination of the 
veteran.  

In a statement dated in July 2002 the veteran apparently 
requested cancellation of his appeal and requested a return 
of his case to the RO for further development and 
adjudicative action in connection with additional evidence he 
had submitted on June 11, 2002, the date the RO considered 
him to have reopened his claim for the purpose of its 
February 2004 rating decision.  


In the February 2004 rating decision the RO denied 
entitlement to an evaluation in excess of 30 percent for 
PTSD.  The veteran filed a notice of disagreement with the 
above determination.  The RO issued a statement of the case 
addressing the above determination.

In his April 4004 substantive appeal to the Board the veteran 
reiterated his above reported contentions of entitlement to a 
100 percent evaluation for PTSD retroactive to May 13, 1969.  
The Board points out at this time that the issue for the 
current appellate review is limited to entitlement to an 
initial evaluation in excess of 30 percent for PTSD, as 
reported on the title page and in view of the procedural 
history of this appeal as reported above.  

While the Board is granting entitlement to a 100 percent 
evaluation for PTSD, the effective date of such grant is 
strictly within the jurisdiction of the RO.  If the veteran 
does not agree with the effective date chosen by the RO, he 
is of course free to file a notice of disagreement therewith.

Also, the Board notes that in a claim for a greater original 
rating after an initial award of service connection, all of 
the evidence submitted in support of the veteran's claim is 
to be considered.  

In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2003).  Accordingly, the 
Board has recharacterized issue as reported on the title 
page.


FINDING OF FACT

The competent and probative medical evidence of record 
establishes that the veteran is demonstrably unable to obtain 
or retain substantially gainful employment due to his PTSD.


CONCLUSION OF LAW

The criteria for an initial 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.132, Diagnostic 
Code 9411 (effective prior to November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In July 1987, the RO denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, including PTSD.  As stated in June 2001, the Board 
found that this July 1987 decision and the decisions in 
November 1992 and June 1993, denying entitlement to service 
connection for PTSD, are final.  38 U.S.C.A. §§ 7104(b), 7105 
(West 1991 & Supp. 2000).

In May 1995, Dr. AK (initials) and Ms. CN submitted a current 
psychiatric report and attached a report submitted by Dr. RG.  
The two reports detailed the veteran's psychosocial history 
and combat experiences while serving in Vietnam.  Regarding 
his current condition, Dr. AK and Ms. CN stated that he had a 
pervasive feeling of threat causing a constant hypervigilant 
state, and that he experienced flashbacks and nightmares 
about combat in Vietnam.  The report further indicated that 
he was isolated and rarely left home, and that he had 
developed a pervasive sense of hopelessness over the years.  
The diagnosis was PTSD and delusional disorder.  

In March 1998, the Board found that new and material evidence 
had been submitted to reopen the veteran's claim of 
entitlement to service connection for PTSD.  The Board also 
remanded the issue so that the veteran could be given a VA 
psychiatric examination.  

In July 1999, Dr. SA examined the veteran.  Upon mental 
examination, Dr. SA reported that the veteran's general 
demeanor was cordial but quite guarded.  He found it quite 
difficult to talk about his Vietnam experiences.  
No specific delusions or hallucinations of the acute type 
were in evidence.  Paranoid features seemed to be present.  

His speech was coherent with no specific abnormalities of 
tone, pitch, volume or rate.  His affect was constricted, his 
mood was anxious, but he did not display any obvious problems 
with his orientation to time, person, and space.  

His insight was limited from the psychological point of view, 
and judgment was rather concrete.  No specific suicidal 
and/or homicidal plans were indicated.  Dr. SA's diagnosis 
was Axis I:  PTSD, chronic, delayed onset.  Schizoaffective 
disorder, bipolar type, with psychosis.  Axis II:  schizoid 
personality traits.  His global assessment of functioning 
(GAF) score was 55 to 60.

Dr. SA's examination report concluded that the veteran had 
exposure to traumatic events that were extreme and severe.  
The fact that he was injured in Vietnam by "friendly fire" 
added to his sense of insecurity, danger and fear.  He could, 
it seems, not feel safe anywhere.  This perception was still 
an on-going source of much daily and constant emotional 
turmoil for him.  His current paranoid thought process could 
be viewed as an example of the PTSD being quite active.  His 
vocational, social, cognitive, psychological and adaptive 
abilities were to be quite limited.  Prognostically speaking, 
the examiner stated that the veteran's chance of full 
recovery was poor.

In May 2000, the RO granted entitlement to service connection 
for PTSD, and assigned a 30 percent rating, effective May 9, 
1995.  

In November 2001, in response to a request for an addendum to 
his July 1999 psychiatric examination of the veteran, Dr. SA 
submitted a statement indicating that, at this time, it was 
his opinion that the interests of the veteran would be best 
served if he were not to be employed.

In both February 2002 and June 2002, the RO requested 
clarification of Dr. SA's November 2001 medical statement.  
The RO noted that the July 1999 examination report indicated 
that both PTSD and schizoaffective disorder, bipolar type 
with psychosis were diagnosed.  The RO wanted to know 
whether, in Dr. SA's opinion, the symptoms of the veteran's 
PTSD alone, without consideration of any other mental 
disorders, prevented his employment. 

According to a July 2002 statement, the requested 
clarification from Dr. SA was not received to date.

Following his failure to report for a VA examination, the 
veteran's claim for an increased evaluation was denied in 
February 2004.  In April 2004, the veteran reiterated his 
request for a 100 percent rating for his service-connected 
PTSD retroactive to May 13, 1969.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  
In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2003).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2003).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).


The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


PTSD

The criteria for rating mental disorders were amended 
effective November 7, 1996.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative judicial process has been concluded, the 
version more favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); Bernard v. Brown, 4 Vet. App. 384 (1993).

Since the veteran's claim was filed prior to November 7, 
1996, and the grant of service connection was made effective 
May 9, 1995, date of claim, his psychiatric disorder must be 
evaluated under both the old and new criteria, as 
appropriate, to determine which version is more favorable to 
him.  See VAOPGCPREC 3-00.  

As to the effective date of disability compensation award, 38 
U.S.C. 5110(g) provides: "[W]here compensation, dependency 
and indemnity compensation, or pension is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such award shall be fixed in accordance 
with the facts found but no earlier than the effective date 
of the Act or administrative issue."  DeSousa v Gober, 10 
Vet. App. 461, 467 (1997).  See also McCay v. Brown, 9 Vet. 
App. 183, 187 (1996) ("plain language of section 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

Prior to November 7, 1996, the provisions of 38 C.F.R. § 
4.129 pertaining to social inadaptability provided that 
social integration was one of the best evidences of mental 
health and reflected the ability to establish (together with 
the desire to establish) healthy and effective interpersonal 
relationships.

However, in evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability was to be 
evaluated only as it affected industrial adaptability.  Id.

The principle of social and industrial inadaptability as the 
basic criterion for rating disability from the mental 
disorders contemplated those abnormalities of conduct, 
judgment and emotional reactions that affect economic 
adjustment, i.e., that produce impairment of earning 
capacity.  Id.

Prior to November 7, 1996, the provisions of 38 C.F.R. § 
4.130 pertaining to evaluation of psychiatric disability 
provided that the severity of disability was based upon 
actual symptomatology, as it affected social and industrial 
adaptability.  Two of the most important elements to consider 
were time lost from gainful work and decrease in work 
efficiency.  Id.

The provisions of 38 C.F.R. § 4.130 provided that the rating 
board must not underevaluate the emotionally sick veteran 
with a good work record, nor must it overevaluate his or her 
condition on the basis of a poor work record not supported by 
the psychiatric disability picture.  Id.  It was for this 
reason that great emphasis was placed upon the full report of 
the examiner's description of actual symptomatology.  Id.

The examiner's classification of the disease as "mild," 
"moderate," or "severe" was not determinative of the degree 
of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency would be.  Id.

The old schedular provisions of Diagnostic Code 9411, 
applicable to PTSD claims, require that evaluation would be 
based on certain criteria.

A 100 percent evaluation was warranted for the existence of 
one of the following conditions: the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; there 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities resulting in profound retreat from mature 
behavior; or the veteran was demonstrably unable to obtain or 
retain employment.  

Hence, these rating criteria set forth three independent 
bases for granting a l00 percent evaluation, pursuant to 
Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. App. 95 
(1994).  

When the ability to establish and maintain effective or 
favorable relationships with people was severely impaired, 
and the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment, a 70 percent rating was 
assignable.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) 
(repealed effective November 7, 1996).

When the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired, and by reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment, a 
50 percent rating was assigned.  Id.

Under the old criteria, there were additional guidelines for 
evaluating PTSD, i.e., social impairment per se was not to be 
used as the sole basis for any specific percentage 
evaluation, but was of value only in substantiating the 
degree of disability based on all the findings.  38 C.F.R. § 
4.132, Note (1) (1996) (repealed effective November 7, 1996).  
Additionally, social inadaptability was to be evaluated only 
as it affects industrial adaptability.  38 C.F.R. § 4.129 
(1996) (repealed effective November 7, 1996).


The revised rating criteria for PTSD under Diagnostic Code 
9411 contemplate that a 50 percent evaluation is to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 (2003) demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
It is not required to find the presence of all, most, or even 
some, of the enumerated symptoms recited for particular 
ratings.  Id. 

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 (2003) is not restricted 
to symptoms provided in that diagnostic code.  Id. at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.

If the evidence demonstrates that a claimant suffers symptoms 
or effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.

Under the revised criteria when evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126 (2003).

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  Id.

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) [citing American Psychiatric Association, 
Diagnostic And Statistical Manual For Mental Disorders 32 
(4th ed. 1994)] (DSM-IV)].  

GAF scores ranging between 71 to 80 reflect that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) and result in no more than slight impairment 
in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  DSM-IV at 32.  
GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Id.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.


Analysis
Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to an 
initial disability rating in excess of 30 percent for PTSD 
has been properly undertaken.  The Board is confident in this 
assessment because the evidence as presently constituted is 
sufficient in establishing a full grant of benefits.  
Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Initial Increased Evaluation for PTSD

As the veteran is unemployed, the Board will consider whether 
he is unable to work because of his PTSD.  That question 
involves both consideration of the facts as presented and the 
credibility of the evidence contained in the instant record.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and cases 
cited therein).

The psychiatric report from May 1995 linking the veteran's 
PTSD to his combat experiences while serving in Vietnam 
demonstrates his inability to maintain employment.  The 
veteran's PTSD was linked to a pervasive feeling of threat 
causing a constant hypervigilant state.  His flashbacks and 
nightmares about combat in Vietnam made him feel isolated and 
someone who rarely left home.  The report indicated that the 
veteran not only had PTSD but also had a delusional disorder.  

The records from the July 1999 psychiatric examination 
reflect that GAF scores  were reported as 55 to 60.  While 
those GAF scores were based on the diagnoses that included 
schizoaffective disorder, bipolar type, with psychosis (a 
nonservice-connected disorder), when it is not possible to 
separate the effects of a service-connected disorder and a 
nonservice-connected disorder, the principle of reasonable 
doubt dictates that such signs and symptoms be attributed to 
the service-connected disorder.  Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  In this regard, it is well to note 
that the VA recorded that the veteran's paranoid thought 
process for which he diagnosed a psychosis was a 
manifestation of the service-connected PTSD.
Most importantly, the November 2001 statement from 
psychiatrist Dr. SA reflects that the veteran's best 
interests are not served by working due to his PTSD.  
Because Dr. SA previously reviewed the veteran's C-file and 
conducted a mental examination, his July 1999 examination 
report and follow-up November 2001 statement are highly 
probative.  

Dr. SA linked the veteran's traumatic events of his injury by 
"friendly fire" in Vietnam to his on-going, daily emotional 
turmoil.  Dr. SA was aware that the veteran's current 
paranoid thought process resulted from his active PTSD, and 
this condition apparently caused him not feel safe anywhere.  
As the physician stated, the veteran's vocational, social, 
cognitive, psychological and adaptive abilities were to be 
quite limited, and his chances of full recovery from his PTSD 
was poor.  Upon examination, Dr. SA was aware that the 
veteran's PTSD and PTSD-related behavior precluded him from 
being able to obtain and retain employment.  

The evidence is at least in equipoise regarding whether the 
veteran is demonstrably unable to obtain or retain employment 
due to his PTSD, thereby warranting entitlement to a 100 
percent disability rating for PTSD.  See U.S.C.A. § 5107; 38 
C.F.R. §§ 4.3, 4.7, 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996); Alemany, supra.  As a 100 percent 
disability rating is warranted for PTSD under the old 
criteria for rating mental disorders, the Board does not need 
to consider whether a higher rating is warranted under the 
new criteria.  Karnas, supra.


ORDER

Entitlement to an initial 100 percent evaluation for PTSD is 
granted, subject to the governing criteria applicable to the 
payment of monetary benefits.


	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2








